Citation Nr: 0119136	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  98-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for generalized joint 
pain, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

3.  Entitlement to service connection for cardiac impairment, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss and/or 
decreased concentration, claimed as due to an undiagnosed 
illness.

5.  Entitlement to service connection for respiratory 
impairment, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal 
reflux disease.

7.  Entitlement to service connection for colon polyps.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Louisville, Kentucky.  

In June 2000, the Board issued a decision, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated December 19, 2000, the Court 
granted a joint motion and vacated and remanded the matters 
listed on the first page of this decision.  The Court further 
granted the request of the parties to dismiss the matters of 
entitlement to service connection for a left leg burn scar 
and for headaches claimed as due to an undiagnosed illness, 
as well as the claim of entitlement to an evaluation in 
excess of 10 percent for service-connected gastrointestinal 
disorder due to an undiagnosed illness.  The Board will not 
further discuss the dismissed matters herein.  
38 U.S.C.A. §§ 7104, 7105(d) (West 1991); 38 C.F.R. § 20.101 
(2000); Waterhouse v. Principi, 3 Vet. App. 473 (1992); Mokal 
v. Derwinski, 1 Vet. App. 12 (1990).

In March 2001, the RO received additional medical evidence 
pertinent to the veteran's claims.  In a statement dated in 
April 2001, the veteran waived his right to initial RO 
consideration of such evidence.  See 38 C.F.R. § 20.1304(c) 
(2000).  Thus, remand for consideration of the evidence 
submitted directly to the Board is not necessary.

The Board notes that in its June 2000 decision, the matter of 
entitlement to service connection for an anxiety disorder and 
the matters of entitlement to service connection for a 
disability of the arm/upper extremity and a swallowing 
disorder, each claimed as secondary to service-connected 
gastrointestinal disability, were referred to the RO for 
appropriate action.  Such continue to be referred to the RO 
for adjudication or other indicated action.

The issues of entitlement to service connection for fatigue 
and generalized joint pain, both claimed as due to 
undiagnosed illness, are decided herein while the other 
issues on appeal are addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater of 
operations.

2.  The competent and probative evidence shows that the 
veteran does not have objective indications of chronic 
disability manifested by generalized joint pain and not 
attributed to any known diagnosis.

3.  The competent and probative evidence shows that the 
veteran does not have objective indications of chronic 
disability manifested to a compensable degree by fatigue and 
not attributed to any known diagnosis.


CONCLUSIONS OF LAW

1.  Disability manifested by generalized joint pain was not 
incurred in or aggravated during active military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 
(2000).

2.  Disability manifested by fatigue was not incurred in or 
aggravated during active military service and may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2000); (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that since the RO's most recent 
consideration of the veteran's claims, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that VA has already met all obligations to 
the veteran under the new law.  Specifically, the record 
reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection, to include based on a claim of undiagnosed 
illness residual to service in the Persian Gulf theater of 
operations, and that the veteran has submitted pertinent 
evidence in support of his claims.  The RO has informed the 
veteran by its letters, the statement of the case, and 
supplemental statements of the case of the evidence needed to 
substantiate his claims and has advised him of the evidence 
it has obtained or has been unable to obtain.  

The RO has also repeatedly sought to obtain all records of 
treatment reported by the veteran.  The veteran has submitted 
additional evidence and waived his right to initial RO 
consideration of such, see 38 C.F.R. § 20.1304, and has 
indicated the existence of no additional evidence pertinent 
to his claims. 

Although the RO has found the claims of entitlement to 
service connection for disabilities manifested by fatigue and 
by joint pains to be not well grounded, the veteran has 
offered argument as to the merits of such claims, and the RO 
has also obtained VA medical examinations that contain 
opinions addressing the existence and etiology of 
disabilities manifested by symptoms of fatigue and joint 
pain.  Furthermore, subsequent to the Court's vacate and 
remand Order, the veteran was advised of such determination, 
and the bases for it, and also of his right to submit 
additional evidence in support of his claims.  He informed VA 
of no further available evidence and his representative has 
since had opportunity to provide argument pertinent to the 
merits of the claims.

In sum, the facts relevant to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims in light of the 
VCAA.  A remand for adjudication by the RO would thus serve 
only to further delay resolution of the veteran's claims.


Factual Background

The report of physical examination dated in July 1988, at 
service enlistment, notes no disability manifested by fatigue 
or by joint pains.  The veteran was noted to have a left leg 
scar, without joint involvement.  In March 1989 he complained 
of low back pain without history of trauma.  The impression 
was low back pain and the veteran was returned to full duty 
as improved.  

In June 1989, the veteran was seen with complaints of lower 
leg pain bilaterally; the impression was overuse syndrome of 
the tibia, bilaterally.  Another June 1989 record indicates 
an impression of bilateral shin splints.  Records dated in 
July 1989 show continued complaints of leg pain.  X-rays 
indicated that a distinct left leg stress fracture could not 
be excluded and another July record shows an impression of 
stress reaction of the left tibia.  Later service records 
note only a "very subjective moaning + groaning" left 
greater than right, and "possible Oscar nominee."  

In December 1989 the veteran complained of pain in the lower 
back and right side of the hip, without history of trauma.  
He reported a family history of arthritis and a personal 
history of flare-ups of pain over the prior four weeks.  The 
impression was inflammatory syndrome.  X-rays showed lumbar 
spine straightening and a normal right hip.  In January 1990, 
the veteran complained of right-sided neck and right shoulder 
discomfort of one year's duration.  In February 1990, he 
complained of shin splints and hip pan when running.  In 
March 1990, he complained of pain in both ankles and numbness 
in the feet.  

The veteran's active duty includes service in Southwest Asia 
from January to May 1991.  

In August 1991 the veteran presented after having stubbed his 
toe; service X-rays showed a proximal phalangeal fracture of 
the fifth toe.  

On the report of service medical history completed in May 
1992, the veteran complained of having or having had leg 
cramps, broken bones and recurrent back pain and indicated he 
did not know whether he had arthritis, rheumatism or 
bursitis.  He reported a sharp and sudden pain in the knees, 
and past breaks in the left arm and small left toe.  He also 
complained of pain when bending or lying on his back.  On the 
accompanying report of medical examination no diagnosed 
illnesses were identified.  

A VA X-ray report dated in July 1992 notes normal knees.  A 
VA examination report dated in July 1992 includes note of the 
veteran's complaint of pain in the knees and legs.  His 
posture and gait were normal.  Examination revealed mild 
tenderness at the anterior medial aspect of the leg and of 
the left knee to palpation.  The diagnostic impressions were 
a history of bilateral shin splints and left knee pain.

In a rating decision dated in September 1992, the RO denied 
service connection for a bilateral knee disorder, bilateral 
leg disorder and left foot disorder; the veteran did not 
appeal.  

In June 1994, the veteran presented for a Persian Gulf 
examination.  He reported exposure to missile attacks, oil 
well smoke fires, sand flies, vaccines, microwaves and sand 
storms while in the Persian Gulf.  He complained of symptoms 
to include fatigue described as chronic in nature and 
associated with short-term memory lapses that he stated may 
be associated with stress or working too hard.  The veteran 
also complained of some occasional mild discomfort in the 
left upper chest and shoulder area.  Examination revealed 
tenderness to palpation in the left clavicle/shoulder area, 
without notation of joint swelling, erythema, or loss of 
muscle power in the extremities.  The diagnosis, in pertinent 
part, was generalized fatigue associated with occasional 
memory loss associated with possible stress and ongoing 
possible stress and increased workload.  The examiner noted 
the veteran's report of consistent fatigue since the Persian 
Gulf tour of duty.

In May 1996, the veteran applied for service connection based 
on illnesses claimed as due to his service in Southwest Asia, 
to include based on complaints of generalized joint pain.  In 
June 1996, the RO sent him a letter advising him of the 
probative value of medical evidence and lay statements in 
support of his claim.

In June 1996, the veteran reported for VA examinations.  He 
denied having lost any significant time from his employment 
due to claimed medical conditions.  He reported working as an 
industrial maintenance person.  In connection with general 
medical examination, he reported having incurred a burn to 
his left lower leg during service.  He stated he no longer 
had symptomatology associated with the area.  He also 
complained of short-term memory loss of one year's duration, 
and of chronic low back pain since 1992, along with 
occasional shooting pains in his other joints, such as the 
knees, elbows, shoulder, without specific, persistent 
discomfort in those areas.  His posture and gait were normal 
to examination.  The examiner noted a full range of motion of 
the neck and lumbar spine, without tenderness or pain.  
Testing of the endocrine system/thyroid gland, was negative.  
The pertinent diagnoses were asymptomatic burn to the left 
leg; normal lumbar spine X-rays/chronic low back pain 
syndrome; and subjective fatigue symptomatology.  

In June 1996, the veteran also reported for a VA mental 
disorders examination.  He complained of symptoms to include 
periods when his mind would go blank and he would forget what 
he was doing.  The examiner indicated the veteran slept five 
and one-half hours at night.  The impression was generalized 
anxiety disorder.

In September 1996, the RO requested lay statements from 
individuals identified by the veteran.  

Private medical records dated in October 1996 reflect 
complaints of low back pain of several weeks' duration.  The 
impression was low back subluxation due to strain and sprain 
probably from his work and on top of a congenital tilted 
pelvis.  Follow-up records dated in November 1996 include a 
physician comment, "I did not see where there was a 
relationship with his back problem and being in the Persian 
Gulf."

The veteran presented for VA examination in July 1997.  He 
reported incurrence of a burn on his left leg that was now 
healed.  He complained of occasional pains in the knees, 
elbows and shoulders, as well as chest and arm pain.  He 
denied pain at the time of examination.  He reported past 
problems with tenderness to palpation of the left clavicle 
and shoulder, without recent trouble.  The veteran was able 
to sit, stand and walk without difficulty.  He denied pain 
with movement of the cervical or lumbar spine, as well as of 
the shoulders.  He reported that earlier that day he had had 
shooting pains in the elbows, not present at the time of 
examination.  Examination of the elbows revealed no motion 
limitation and no pain or tenderness.  There was no 
limitation of knee motion and no pain.  X-rays of the 
shoulders and knees were normal.  X-ray of the left elbow 
showed a nonunited epiphysis.  The impression was that the 
veteran had no problems with his shoulders, elbows or knees, 
that physical examination was normal and that in the 
examiner's judgment, the symptoms of pain of the joints at 
the knees, elbow and shoulders were not present at that time.  

In July 1997, a VA neurologic examination was also conducted.  
The examiner noted the veteran's complaints of pain in the 
back and in multiple joints, without specific or persistent 
discomfort in such areas.  The examiner stated it seemed to 
be purely "subject" (sic).  The impression, in pertinent 
part, was chronic low back pain although the veteran had no 
specific or persistent discomfort in such areas.

In February 1999, the veteran was evaluated by psychiatry for 
complaints of fatigue, and pain of the knees and low back, 
which he attributed to his Gulf War service.  The physician 
indicated the veteran appeared to be manifesting some 
hypochondriasis but was "also struck by the 'psychosomatic' 
flavor to his condition...i.e., presuming that there may be an 
as yet undiscovered etiology to his symptoms....his worry over 
them has the effect of magnifying them."

In April 1999, the veteran was seen at a VA facility 
reporting stress and pain in his legs and back.  In May 1999, 
he reported a continuation of such pain since 1992.  The 
impression was degenerative joint disease, degenerative 
disease, myofascial pain of the lumbar paraspinals.  A record 
dated in October 1999 note a diagnosis of bilateral knee 
pain, possible patellofemoral pain syndrome.

In February 2000, the veteran underwent a sleep study at a VA 
facility to evaluate a possible sleep respiratory disorder.  
The veteran reported working nights and feeling fatigued 
during his waking hours.  A physician noted that the 
veteran's sleep problems started several years earlier prior 
to the start of working night shifts.  Findings were 
compatible with sleep disruption caused by a mild sleep 
respiratory disorder and a probable circadian rhythm disorder 
induced by the veteran's irregular sleep times.

Private magnetic resonance imaging results, dated from 
February 2000 and March 2001, showed a negative cervical 
spine and minimal spurring of the lower dorsal spine.  A 
January 1999 computerized tomography of the lumbar spine 
showed a minimal disc bulge at L4 to L5.  

Analysis
 
Legal Criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (2000).

Implementing regulations include:

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of 
chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical 
indicators that are capable of independent 
verification.  (3) For purposes of this section, 
disabilities that have existed for six months or 
more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-
month period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest....

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or 
lower) (9) sleep disturbances (10) gastrointestinal 
signs or symptoms (11) cardiovascular signs or 
symptoms (12) abnormal weight loss (13) menstrual 
disorders.  (c) Compensation shall not be paid under 
this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between 
the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs....

38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(a)).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Generalized Joint Pain

The Board recognizes that the veteran complained of multiple 
bone and joint pains, in his back, legs and hips, during 
active service, to include subsequent to his Persian Gulf 
service, and that service records include note of shin 
splints.  However, at discharge no diagnosed illness 
manifested by generalized joint pains was identified.  The 
Board also notes that at the time of VA examination in July 
1992, the examiner noted a history of bilateral shin splints 
as well as current complaints of left knee pain.  However, in 
connection with VA examination conducted in June 1996, and 
despite the veteran's report of multiple joint pains 
experienced intermittently since service, the examiner noted 
no objective indications of disability affecting the joints 
of the legs.  The examiner did identify chronic low back pain 
syndrome.  Private records dissociate such from the veteran's 
Persian Gulf service, instead attributing back problems to 
the veteran's post-service employment.  

With respect to the veteran's contention of pain in multiple 
joints residual to Persian Gulf service, the July 1997 VA 
examiner specifically considered the veteran's history of 
occasional joint pain in the extremities but also noted the 
veteran's self-report of experiencing no pains during the 
examination.  The overall impression was that the veteran had 
no problems with the shoulders, elbows or knees and that 
symptoms of disability were in fact not present.  Similarly 
the VA neurologic examiner noted the veteran's complaints of 
multiple joint pains and characterized such as purely 
subjective.  Consistent with such is the February 1999 VA 
examiner's assessment of a hypochondriasis and/or a 
psychosomatic nature to the veteran's complaints.  

Thus, the preponderance of the competent and probative 
evidence of record shows that the veteran does not evidence 
chronic, objective evidence of undiagnosed disability 
manifested by multiple joint pain and unattributable to any 
diagnosed disability so as to warrant service connection 
pursuant to 38 C.F.R. § 3.317.

To the extent the evidence reflects recently diagnosed 
disabilities of the knees and back, the Board notes that it 
is not required to address such matters herein because the 
veteran has not filed any claim, formal or informal, for 
benefits based specifically on the knees and/or back.  Rather 
the issue has procedurally been raised and brought forth as 
one of entitlement to service connection for generalized 
joint pains.  That is the matter decided herein above.  The 
Court, in Brannon v. West, 12 Vet. App. 32 (1998), held the 
Board is not required to "conjure up" issues that were not 
raised by the veteran.  See also 38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (2000) (a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA).  Moreover, matters of entitlement to 
benefits based on disability of the knees and/or back have 
been neither procedurally prepared nor certified for 
appellate review.  The Board is thus without jurisdiction to 
address such at present.  See Godfrey v. Brown, 
7 Vet. App. 398 ( 1995).

Fatigue

Service medical records, to include those subsequent to the 
veteran's service in the Persian Gulf, are absent documented 
complaints of fatigue.  Nor did the veteran complain of such 
at the time of VA examination in July 1992.  Rather, the 
first documented complaint of fatigue appears in connection 
with a Persian Gulf examination conducted in June 1994.  The 
examiner, although noting the veteran's report of consistent 
fatigue since his tour of duty in the Persian Gulf, diagnosed 
generalized fatigue associated with possible stress and 
increased workload.  A June 1996 VA examiner also noted 
subjective fatigue symptomatology and indicated that thyroid 
testing was negative for indication of identifiable 
disability to which such could be attributed.  The February 
1999 VA examiner noted complaints of fatigue while commenting 
on the psychosomatic nature of the veteran's complaints.  The 
results of a sleep study conducted in February 2000 were 
compatible with sleep disruption caused by a mild sleep 
respiratory disorder and a probable circadian rhythm disorder 
induced by the veteran's irregular sleep times.

Here the Board acknowledges that fatigue is one of the signs 
or symptoms specified in 38 C.F.R. § 3.317.  Per the 
veteran's history such symptom was present during service and 
continuously thereafter, and, such symptom is documented 
prior to December 31, 2001.  Moreover, such symptom has not 
been attributed to any known clinical diagnosis.

However, the Board notes that the competent and probative 
medical evidence attributes the veteran's fatigue to 
respiratory problems interrupting his sleep and to disruption 
due to stress and/or the fact of the veteran's irregular 
sleep schedule due to working night shifts.  Such constitutes 
affirmative evidence of a supervening condition so as to 
dissociate the veteran's fatigue from his Persian Gulf 
service.  

Furthermore, under VA's Schedule for Rating Disabilities, see 
38 C.F.R. Part 4 (2000), disability manifested by fatigue may 
be rated as analogous to chronic fatigue syndrome.  See 
38 C.F.R. §§ 4.20, 4.88b, Diagnostic Code 6354 (2000).  
Diagnostic Code 6354 provides for assignment of a compensable 
(10 percent) rating when symptoms wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or where symptoms are 
controlled by continuous medication.  A Note provides that 
such condition will be considered incapacitating only while 
it requires bed rest and treatment by a physician.

The competent medical evidence of record is entirely 
consistent in that no medications for fatigue have been 
prescribed for the veteran and in that there is no indication 
that the veteran has required bed rest and treatment by a 
physician due to any incapacitating episode of fatigue.  He 
himself has denied missing significant time from work due to 
any of his claimed conditions.  Rather, it appears he has 
been able to continue his employment, working night shifts, 
without use of medication or prescribed bedrest.  As such, 
any disability manifested by fatigue is not compensably 
evidenced and therefore service connection under 38 C.F.R. 
§ 3.317 is not warranted.  

Other Matters

In the Joint Motion for Partial Remand underlying the Court's 
Order in this case, the parties cited the Court's decision in 
Neumann v. West, 14 Vet. App. 12 (2000) and ordered 
consideration of the impact of such in the re-adjudication of 
the veteran's claims.  The Neumann v. West decision held that 
no nexus evidence was required to well-ground a claim based 
on undiagnosed illness as such was presumptive.  Id. at 21-
22.  Rather, the Court held that only objective medical 
evidence of signs or symptoms of disability is required.  
More recently, and in the wake of VCAA, the Court has 
recalled its prior order and opinion in Neumann v. West, and 
has remanded the matter for Board consideration of the impact 
of VCAA.  See Neumann v. Principi, No. 98-1410 (U.S. Vet. 
App. Apr. 2, 2001).  Nevertheless, the decisions herein above 
are based on consideration of the merits of the veteran's 
claims after all required development has been completed, 
and, the disposition is based not on the absence of a nexus 
between undiagnosed illness and Persian Gulf service, but 
rather on the absence of objective manifestations of chronic 
disability evidenced to a compensable degree so as to warrant 
application of 38 C.F.R. § 3.317.

In reaching the decisions above, the Board has also 
considered the doctrine of reasonable doubt; however, the 
preponderance of the evidence is against the veteran's 
claims, and therefore favorable resolution of such is not 
warranted.


ORDER

Service connection for generalized joint pain, claimed as due 
to an undiagnosed illness, is denied.

Service connection for fatigue, claimed as due to an 
undiagnosed illness, is denied.


REMAND

The record documents post-service diagnoses of 
gastroesophageal reflux disease and colonic polyps.  The 
veteran is currently service-connected for an undiagnosed 
gastrointestinal illness, evaluated as 10 percent disabling.  
He contends that symptoms attributed to gastroesophageal 
reflux disease and colonic polyps began in service and 
continued thereafter and claims a relationship between such 
and his military service.  The claims file currently contains 
no medical opinion as to whether a causal relationship exists 
between such diagnoses and the veteran's period of service 
and/or whether such diagnoses are representative of the 
condition for which the veteran is already service-connected.

Similarly, the claims file contains medical notation of a 
cardiac murmur or history thereof, chest pains, dyspnea on 
exertion, subjective memory loss and concentration 
difficulties.  A sleep study conducted in February 2000 
suggests a respiratory problem interfering the veteran's 
sleep.  Other records indicate the veteran has an anxiety 
disorder, characterized by factors to include memory 
problems.  The matter of entitlement to service connection 
for an anxiety disorder has been referred to the RO for 
initial consideration.  The record does not contain, however, 
any medical opinion as to whether the veteran manifests 
disability characterized by memory loss, concentration 
difficulties, respiratory or cardiovascular symptoms.

The VCAA is applicable to the claims remanded herein.  
Insofar as the current record contains no medical opinion 
pertinent to the existence and etiology of the veteran's 
claimed disabilities, remand to obtain such opinions is 
necessary prior to Board adjudication on the merits.  See 
VCAA, Pub. L. No. 106-475, § 3(s), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

Accordingly, the above-referenced claims are remanded to the 
RO for the following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
cardiovascular or respiratory symptoms, 
or for memory loss, concentration 
difficulties, gastroesophageal reflux 
disease or colonic polyps.  The RO should 
then take all necessary steps to obtain 
copies of those records not already part 
of the claims folder.  The RO should 
inform the veteran of any records it has 
been unsuccessful in obtaining.  In any 
case, the RO should ensure all pertinent 
VA treatment or hospitalization records 
are associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Then, the RO should schedule the 
veteran for VA examinations by physicians 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present disability manifested 
by cardiovascular or respiratory 
symptoms; disability manifested by 
symptoms of memory loss and/or 
concentration difficulties; 
gastroesophageal reflux disease; and/or 
colonic polyps.  The examiners must 
review the claims folder before 
completing their examination reports.  
The examiners should identify any 
objective evidence of the veteran's 
claimed disabilities, render a diagnosis 
with respect to each of the claimed 
disabilities which is due to a known 
clinical diagnosis, and provide an 
opinion with respect to each currently 
diagnosed disorder as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service.  The examiners should 
also specifically identify those 
objectively demonstrated symptoms that 
are not attributable to a known clinical 
diagnosis.  In addition, the examiners 
should provide the supporting rationale 
for each opinion expressed.  

4.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

5.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


